Citation Nr: 0708278	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-19 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the veteran's rights to Department of 
Veterans Affairs (VA) benefits under the provisions of 38 
U.S.C.A. § 6103(a) is proper. 


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel









INTRODUCTION

The veteran had active service from September 1965 to 
February 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 decision of the Director of the 
Compensation and Pension (C&P) Service which determined that 
the veteran had forfeited all rights, claims and benefits 
under the laws administered by the VA under 38 U.S.C.A. 
§ 6103(a) (West 2002).

Records indicate that the veteran enlisted in the United 
States Navy using the name Ricardo Bamba Paule.  In a 1968 
investigation, VA determined that the veteran and Ricardo 
Bamba Paule were one and the same person and any documents 
showing the name Ricardo Bamba Paule should be associated 
with the veteran's claims file.  


FINDING OF FACT

The veteran submitted fraudulent certifications relating to 
his inability to be employed due to his age and health 
problems; the evidence is beyond a reasonable doubt that he 
knowingly submitted false or fraudulent statements in support 
of his claim. 


CONCLUSION OF LAW

The statutory criteria for forfeiture of the veteran's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. § 
6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present claim, the veteran did not receive VCAA 
notice.  However, the Board finds that requirements of the 
VCAA do not apply to this appeal based on the following.  
First, the United States Court of Appeals for Veterans Claims 
(Court) has specifically held that the notice and duty to 
assist provisions contained in sections 5100, 5102-5103A, 
5106, 5107, and 5126 do not apply to Chapter 53 benefits.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In 
Lueras v. Principi, 18 Vet.App. 435, 438 (2004), the Court 
declined to apply Chapter 51 requirements on an appeal 
involving Chapter 53 benefits.  See also Livesay v. Principi, 
15 Vet.App. 165, 179 (2001) (en banc) (a motion for clear and 
unmistakable error did not encompass a claim for benefits 
under chapter 51.)  In the present claim, the statute at 
issue on appeal is contained in Chapter 61.  Applying the 
Court's logic from Barger and Lueras, provisions from Chapter 
51 should not apply to Chapter 61 issues.  38 U.S.C.A. 
§ 6103, see Lueras, 18 Vet.App. at 438; see also Barger, 16 
Vet. App. at 138.

Alternatively, even if 38 U.S.C.A. section 5103(a) were to 
apply to forfeiture claims under Chapter 63, 38 C.F.R. 
3.905(b) (2006) contains specific notice provision solely 
applicable to forfeiture claims.  These notice provisions 
supercede the general VCAA notice provisions of 38 U.S.C.A. 
section 5103(a) as they are specific to forfeiture.  See  
Haney v. Nicholson, 20 Vet. App. 301, 304 (2006); see also 
Zimick v. West, 11 Vet.App. 45, 51 (1998) ("[S]pecific 
statute will be given precedence over a more general one.")  
Therefore, as the current appeal concerns forfeiture, for 
which there are specific notice regulations, general VCAA 
provisions do not apply. 

Finally, though the veteran did not receive VCAA notice, 
there is no evidence of prejudicial error to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Id., at 116.  That Court explained that 
"the key to determining whether an error is prejudicial is 
the effect of the error on the essential fairness of the 
adjudication."  Id.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" and non-prejudicial error may be proven by 
demonstrating "that any defect in notice was cured by actual 
knowledge on the part of the [veteran] that certain evidence 
(i.e., the . . . evidence needed to substantiate the claim) 
was required and that [he] should have provided it."  Id., 
at 121.  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Id., at 128.  In October 2003, the 
veteran submitted documents and affidavits specifically to 
rebut the finding of fraud, thereby showing actual knowledge 
of the evidence required to substantiate his claim.  As the 
veteran has had a meaningful opportunity to participate 
effectively in the processing of this appeal, there is no 
finding of prejudice.

Thus, the Board finds that the notice provisions of the VCAA 
do not apply to this appeal as there are specific notice 
provisions only applicable to forfeiture claims and the 
current issue on appeal concerns a statute in Chapter 61; 
regardless, there is no prejudice to the veteran as he as 
actual knowledge of the evidence needed to substantiate his 
claim.  
However, since this appeal concerns forfeiture, VA is 
required to comply with the notice provisions of 38 C.F.R. 
section 3.905(b).  In the present claim, the Board finds that 
the VA complied with these requirements.  38 C.F.R. § 
3.905(b) requires that the claimant be issued a letter 
informing him of the proposal to be charges with a violation 
of 38 U.S.C.A. § 6103(a) on the basis of fraud.  The statute 
requires that this correspondence set forth the relevant 
statute, a detailed description of the specific charges and 
evidence against the claimant, and of his rights to a hearing 
and representation as well as the right to submit evidence in 
his defense within 60 days.  The RO issued an November 2003 
letter complying with these requirements.  Thus, the Board 
determines that the RO provided the veteran with proper 
notice of the forfeiture charge in accordance with 38 C.F.R. 
section 3.905(b) in its November 2003 correspondence.  This 
letter fully complied with the regulatory mandates in that it 
apprised the veteran of the specific charge, the evidence 
against him, relevant statute, and his various rights to 
defend against the charge. See 38 C.F.R. § 3.905(b). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  
 
As previously discussed, as the veteran's claim on appeal is 
not for service connection but addresses whether a forfeiture 
action was proper, the holding in Dingess/Hartman does not 
apply.  Regardless, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
and no benefit is conferred, no effective date will be 
assigned and thus there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

Of record are statements from the veteran, two field 
examinations, and multiple certifications and affidavits from 
Mr. L., Mr. S. and Mr. M.  As this is not a claim for 
compensation or pension, a VA medical examination is not 
required.  

The Board therefore finds that VA has satisfied its duties to 
the veteran.  See 38 U.S.C.A. §§ 6103 (West 2002); 38 C.F.R. 
§ 3.905(b). 

Analysis

In the present claim, the veteran claims that forfeiture is 
not warranted as there is no evidence of fraud.  
Specifically, the veteran asserts that the VA field examiners 
reports are false. 

38 U.S.C.A. section 6103 sets forth the provisions that 
govern forfeiture of a claimant's benefits due to fraud. 38 
U.S.C.A. § 6103.  Specifically, section 6103(a) provides that 
'[w]hoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary . . . shall 
forfeit all rights, claims, and benefits under all laws 
administered by the Secretary . . . .'  38 U.S.C.A. § 
6103(a); 38 C.F.R. § 3.901(a); see Flores v. Nicholson, 19 
Vet. App. 516, 519 (2006).  VA regulations define 'fraud' as 
'[a]n act committed when a person knowingly makes or causes 
to be made. . . a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any laws administered by [VA]. . . 
.'  38 C.F.R. § 3.901(a); see also Flores, supra.

The Court has determined that § 6103(d)(1) ''authorizes 
forfeiture actions for acts occurring in the Philippine 
Islands after July 4, 1946, the date of Philippine 
independence from its previous status as a territory of the 
United States."  Flores, 19 Vet. App. at 519-20, quoting 
Trilles v. West, 13 Vet. App. 314, 322 (2000) (en banc).  
However, in such an action, VA must follow special 
procedures. Trilles, supra, at 318.  Specifically, the RO 
must send 'to the person affected a written notice containing 
the following: (1) A statement of the specific charges, (2) a 
detailed statement of evidence supporting the charges, (3) 
notice of the right to submit evidence or a statement in 
rebuttal or explanation within 60 days, (4) citation and 
discussion of the applicable statute, and (5) notice of the 
right to a hearing and representation by counsel.' Id.; see 
also 38 C.F.R. § 3.905(b) (setting forth notice requirements 
for forfeiture actions based on fraud).'  Only after such a 
notice is a forfeiture decision to be made.'  Trilles, supra, 
at 318- 19; see also 38 C.F.R. § 3.905(b) ('Forfeiture of 
benefits . . . will not be declared until the person has been 
notified . . . of the right to present a defense').

As previously noted, the RO has provided the veteran with all 
required notice.  

A forfeiture action constitutes an adversarial process 
initiated by VA to protect the public fisc from false or 
fraudulent claims.  Trilles, 13 Vet. App. at 326.  As an 
adversarial process, the declaration of forfeiture requires 
the VA to apply the 'beyond a reasonable doubt' standard. 
Id., at 318, 326-27 (noting that 'VA adheres to th[e] beyond-
a-reasonable-doubt standard' in forfeiture cases).  Such a 
standard of proof is significantly higher than the typical VA 
claims adjudication standard, and is also higher than the 
'clear and unmistakable evidence (obvious or manifest)' test 
required to rebut the presumption of aggravation under 38 
C.F.R. § 3.306(b) and the 'clear and convincing evidence' 
test set forth at 38 C.F.R. § 3.343(c) (2006) required to 
show actual employability to reduce a total disability 
rating.  See id., at 327.  VA must therefore determine 
whether the evidence establishes beyond a reasonable doubt 
that the appellant knowingly made or caused to be made false 
or fraudulent statements concerning a claim for benefits. 
Such a determination is a question of fact.  See Macarubbo v. 
Gober, 10 Vet. App. 388, 389 (1997). 

The veteran's application for non-service connected pension 
was initially denied in a June 1998 rating decision.  
Specifically, the RO found that the veteran's current 
disabilities did not meet the percentage requirement for 
pension; additionally, the RO stated that the veteran was not 
found to be unemployed by reasons of his disabilities, age, 
or educational background.  

After the June 1998 rating decision, the veteran submitted an 
application for non-service connected pension.  Along with 
his application, he submitted a letter from Dr. I. reporting 
that the veteran had hypertensive cardiovascular disease and 
recurrent low back strain; a May 1997 letter from Mr. S 
stating that the results of the veteran's physical 
examination were completely unsatisfied, the veteran was over 
age, that the company did not hire workers over age 30, and 
essentially stated that the veteran would not be hired; an 
August 1997 letter from Mr. L. stating that due to the 
findings of the company physician the veteran was not fit for 
the job and the company was only hiring individuals ranging 
from 18 to 35 years; a February 1997 letter from Mr. L 
stating that the veteran's application was denied as the 
recent physical examination conducted by the company's 
physician was completely unsatisfied and the company only 
hired workers below 30 years of age; and the veteran's 
resume.  

In an April 1999 rating decision, the RO granted non-service 
connected pension.  The April 1999 rating decision 
specifically made reference to the letters from Mr. L., Mr. S 
and Mr. M.  The RO granted non-service connected pension on 
an extra-schedular basis and specifically took into 
consideration the veteran's level of disability and other 
factors, such as the veteran's age, education and 
occupational background.  

In May 2003, a VA field examiner prepared a report consisting 
of interviews with Mr. L., Mr. M. and Mr. S.  Mr. L. reported 
that the veteran worked at his company for five years as an 
Assistant Supervisor, but he could not report the inclusive 
period of the his employment; the veteran had resigned last 
year.  When Mr. L. was shown his August 1997 letter, the 
field examiner stated that he altered his statement and 
indicated that he did not hire the veteran for the position 
of Assistant Supervisor because the company physician found 
him not to be fit for the job.  Mr. L also stated that the 
signature on the letter was his customary signature.  When 
asked if he employed a company physician, Mr. L. responded 
that he sends job applicants to a clinic in San Jose, Nueve 
Ecija, but when asked could not report the physician's name.  
Mr. M. reviewed his February 1997 certification and 
acknowledged authorship of the signature on the document, but 
could not recall the circumstances surrounding its issuance.  
He asserted that he did not know the veteran nor did he 
recall him having applied at his company for a position of 
checker.  He also stated that since his business is not big, 
he does not require applicants to undergo pre-employment 
medical examinations.  Mr. M disclosed the possibility that 
someone had requested him to sign the document.  Mr. S. 
reported knowing the veteran and stated that he issued the 
letter upon the request of the veteran after denying the 
veteran's application at the company for the position of 
timekeeper due to his poor health condition and age.  Mr. S. 
asserted that he did not subject the veteran to a pre-
employment medical examination since by looking at him, he 
could tell that the veteran was not fit for the job.  Mr. S. 
was unable to submit any documents to show that the veteran 
applied for the job. 

The VA also conducted a field examination in July 2003 and 
interviewed Mr. S., Mr. M., and Mr. L.  At this interview, 
Mr. S. reported that the veteran applied for a job but that 
he denied the application as the veteran was not anymore 
capable of doing hard labor due to his old age and weak 
physical appearance.  Mr. S. admitted that the veteran was 
never examined by any physician with respect to his 
application for employment and that the company never 
requires prospective applicants to undergo any physical or 
medical examination prior to employment.  Mr. S. stated that 
he was asked by the veteran to issue a certification that the 
veteran's application or employment was denied due to old age 
and a failure to pass the pre-employment medical examination.  

As a part of the July 2003 field report, Mr. L provided a 
signed statement dated May 2003.  Mr. L stated that the 
veteran approached him and requested certification showing 
that he could no longer be employed due to his old age and 
weak physical condition.  Mr. L. stated that as he could see 
that the veteran as really old and physically weak for 
employment as laborer or worker in his shop, he obliged to 
his request and issued him a certification.  Mr. L. further 
certified that the veteran never applied for a job in his 
shop and that the veteran just came to him to request a 
certification.  This document was signed by M. L. and also 
contained his handprints.  

The veteran submitted a letter received in October 2003 
stating that VA investigators interviewed him and his 
prospective employers trying to get negative or false facts 
or information to deny his claim.  The veteran asserted that 
all the evidence he submitted is true and the facts were 
real.  As support for his claim, he submitted affidavits from 
Mr. S., Mr. L. and Mr. M.

The October 2003 affidavit from Mr. S. states that he is the 
managing partner of Lucky Gianiko Construction and 
Development Company and that on April 2, 1996, the veteran 
submitted an application for the position of time-keeper.  
He reported turning down the application in  a May 8, 1996 
letter.  Mr. S. denied telling the VA investigator that the 
veteran asked him to issue a certification or admitting that 
his firm never required applicants to undergo any physical 
or medical examination since they only hire laborers on a 
contractual basis.  He reported that perhaps the 
investigator misquoted him when he told him that he did not 
require medical examinations from 1995 to 2000 and that it 
was only now that they do not require medical examination 
because the laborers are only contractual.  

A January 2003 affidavit from Mr. M. states that he is the 
General Manager of SGM Construction and that the veteran 
applied for a checker position in January 1997.  Mr. M. 
reported issuing a letter to the veteran on February 1997 
informing him that they could not hire him because of an 
unsatisfied physical examination and a policy of only hiring 
workers below 30 years of age.  Mr. M. also stated that in 
April 2003, he was interviewed by a VA field investigator but 
he did not tell him that the veteran was required to undergo 
pre-employment medical examination.  Mr. M. stated that he 
executed these statements under oath, voluntary and 
personally without threats or promise of reward.

An October 2003 affidavit from Mr. L. states that he is the 
manager of J.L. Body Builder and that the veteran applied an 
Assistant Supervisor job in July 1997.  Mr. L. claimed that 
the veteran was not hired as he was in poor health and age.  
Mr. L. denied admitting  to the VA field investigator that 
the veteran never actually applied for a job in his shop and 
stated that he never issued a certification for the veteran 
based on the information he provided.  Mr. L. reported that 
he executed the affidavit to affirm and attest to the truth 
and veracity of the above and that he had no personal 
interest and whatsoever the resultant effect may derive from 
the affidavit.

The Board first notes its obligation to determine "the 
credibility and probative value of all evidence, account for 
that evidence that it finds persuasive or unpersuasive, and 
provide the reasons for its rejection of any material 
evidence favorable to the claimant."  Friedsam v. 
Nicholson, 19 Vet. App. 555, 561 (2006); accord Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990); see 38 U.S.C.A. § 
7104(d) (West 2002).  The Board thus has the authority to 
"discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997). 

In the present appeal, the Board notes that the 
certifications submitted by Mr. L., Mr. S., and Mr. M. were 
relied upon for the grant of non-service connected pension.  
The RO specifically stated in the June 1998 rating decision 
that the veteran was not found to be unemployed by reasons of 
his disabilities, age, educational background, or other 
factors.  After the submission of the certifications from Mr. 
L., Mr. S. and Mr. M., amongst other evidence, the RO granted 
non-service connected pension.  Additionally, the RO made 
reference to the certifications by Mr. S., Mr. L. and Mr. M. 
in the April 1999 rating decision.

The Board must determine, thus, if these letters were false 
or fraudulent.  The Board notes that VA regulations define 
'fraud' as '[a]n act committed when a person knowingly makes 
or causes to be made. . . a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by [VA]. . . .'  38 C.F.R. § 3.901(a).  Here, there is 
contradictory evidence of record.  Initially, Mr. L., Mr. S. 
and Mr. M. all signed certifications reporting that the 
veteran applied for a job, underwent a physical examination, 
and the results of that physical examination combined with 
the veteran's age resulted in the rejection of his job 
application.  However, when interviewed for May and July 2003 
VA field examiner's reports, these individuals offered 
remarkably different accounts.  Specifically, Mr. L. reported 
that the veteran worked at his company for five years as an 
Assistant Supervisor, resigned due to health problems.  When 
Mr. L. was shown his August 1997 letter, the field examiner 
stated that he altered his statement and indicated that he 
did not hire the veteran for the position of Assistant 
Supervisor because the company physician found him not to be 
fit for the job.  Contrary to the statements in the 
certifications submitted by the veteran, in the May 2003 
field examination Mr. M. asserted that he did not know the 
veteran, could not recall him having applied at his company 
for the position of checker, and does not require applicants 
to undergo pre-employment medical examinations.  
Additionally, Mr. S reported in field examinations that he 
issued the letter upon the request of the veteran after 
denying the veteran's application at the company for the 
position of timekeeper due to his poor health condition and 
age, but did not subject the veteran to a pre-employment 
medical examination since by looking at him, he could tell he 
was not fit for the job.  Mr. S. was also unable to submit 
any documents to show that the veteran applied for the job.  

A review of the evidence shows that the statements of Mr. S., 
Mr. M. and Mr. L. are not credible and are false.  In this 
regard, the Board finds it very probative that from 1997 to 
2003, the statements of Mr. S., Mr. M., and Mr. L. have 
repeatedly changed.  The judiciary has considered the 
question of what is credible and how credibility can be 
refuted. See, e.g. Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
52 (7th Cir. 1971), citing Lester v. State, 212 Tenn. 338, 
370 S.W.2d 405, 408 (1963) (credible testimony is that which 
is plausible or capable of being believed); State v. Asbury, 
187 W. Va. 87, 415 S.E.2d 891, 895 (W. Va. 1992) (the 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character); Burns v. HHS, 3 F.3d 415, 417 (Fed. 
Cir. 1993) (testimony was impeached by witness' 'inconsistent 
affidavits' and 'expressed recognition of the difficulties of 
remembering specific dates of events that happened . . . long 
ago'). In determining whether documents submitted by these 
individuals are credible, the Court in Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), summarized that the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence.  In this appeal, there are 
repeated examples of inconsistency within Mr. L.'s, Mr. M.'s, 
and Mr. S.'s statements.  These individuals initially 
provided certifications showing that the veteran had a 
medical examination which showed that he could not work; 
however, upon questioning by the VA field examiners, they all 
denied conducting medical examinations.  After the VA 
declared forfeiture against the veteran, these individuals 
submitted certifications stating that the VA field examiners 
reports were false.  The Board finds that these 
inconsistencies within the statements of Mr. L., Mr. S., and 
Mr. M. indicate that they are not reliable witnesses.  

Moreover, the Board finds that the certifications submitted 
in 1997 constitute false statements.  In the present claim, 
Mr. S., Mr. L., and Mr. M. have admitted to VA field 
examiners that the information on the certifications, 
specifically that the veteran underwent any medical 
examinations, was false.  Though these individuals 
subsequently stated that the statements of the field 
examiners are false, they have not provided any evidence to 
show that the veteran applied for a position or underwent a 
medical examination.  Additionally, the Board has previously 
determined that Mr. L., Mr. M., and Mr. S. are not credible 
witnesses.  As these individuals have repeatedly changed 
their testimony, specifically denied their statements to VA 
field examiners, and have failed to submit evidence showing 
that the veteran actually applied for a job or underwent a 
physical examination, the Board finds their 1997 
certifications to be false.

Having concluded that the certifications were false, the 
Board must determine if the veteran knowingly made or caused 
the certifications to be made.  The evidence clearly shows 
that the veteran obtained these certifications.  Not only did 
the veteran submit these certifications along with his 
application for compensation and pension, he specifically 
referred to them in the application.  Given that these 
certifications were obtained and submitted by the veteran, 
this evidence demonstrates beyond a reasonable doubt that the 
veteran knew of their preparation.  Thus, the Board finds 
that he 'knowingly ma[de] . . . a false or fraudulent 
affidavit, declaration, certificate, [or] statement' within 
the meaning of  38 U.S.C.A. section 6103(a).

The Board concludes that the evidence shows beyond a 
reasonable doubt that the veteran violated the terms of 38 
U.S.C.A. §6103(a), and therefore, forfeiture of his VA 
benefits is proper.


ORDER

The declaration of forfeiture against the veteran was proper 
under 38 U.S.C.A.         section 6103(a) and the veteran's 
appeal is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


